Citation Nr: 0007116	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for osteoarthritis of 
the cervical and lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1958 to 
April 1960 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 1997 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.

The veteran and his wife provided testimony before the 
undersigned Member of the Board at the RO in October 1999, a 
transcript of which has been associated with the claims file.

At the October 1999 hearing, the veteran submitted additional 
evidence to the Board for consideration and waived (via 
written notice) initial review of such evidence by the RO.

The veteran has proffered evidence in support of his 
contention that osteoarthritis of the cervical and lumbar 
spine is secondary to hepatitis, which was present while he 
was in the military.  


FINDINGS OF FACT

1.  The claim for service connection for hepatitis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The evidence of record does not show that the veteran's 
hearing impairment was permanently worsened during his period 
of active duty.

3.  Probative medical evidence of record has linked the 
veteran's osteoarthritis of the cervical and lumbar spine to 
an episode of hepatitis reported in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for hepatitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's preexisting hearing impairment was not 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107; 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (1999).

3.  Osteoarthritis of the cervical and lumbar spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991);  38 C.F.R. § 3.309(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Hepatitis

Service medical records show that the veteran was diagnosed 
with infectious hepatitis in March 1959.  At a follow-up 
visit in June 1959 it was reported that he was doing very 
well.  All tests, except the Bromsulphalein (BSP), were 
normal.  The separation examination in March 1960 revealed 
that there was no recurrence or sequelae of hepatitis.  There 
was no indication of hepatitis on the separation examination 
of June 1962.


In June 1997 the veteran filed a claim for service connection 
for hepatitis.  He asserted that he was treated for hepatitis 
in 1959.  He made no assertions of receiving treatment for 
hepatitis subsequent to 1959.

In July 1997 the veteran underwent VA medical examination for 
compensation and pension.  Clinical test results of that 
examination were negative for hepatitis.


Hearing Loss

Service medical records at pre-induction in June 1957 and 
induction in May 1958 recorded the veteran's hearing acuity 
as 15/15 on both whisper voice and spoken voice bilaterally.  

At the time of his discharge examination, in March 1960 his 
hearing acuity was 15/15 on whisper voice.  The report of 
medical history indicated that he had ear, nose or throat 
trouble.

On examination on re-entry into the service in October 1961 
the veteran reported that he had ear, nose or throat trouble.  
He was diagnosed with mild high frequency hearing loss.  An 
audiogram was done showing pure tone thresholds (American 
Standards Association (ASA) values converted to International 
Standards Organization (ISO) standards), in decibels, as 
follows:

HERTZ

500 1000 2000 3000 4000 6000 RIGHT 25 20 20 60 45 50 
LEFT 35 25 35 60 55 50.

Audiometry test on the separation examination report in June 
1962 showed pure tone thresholds (ASA values converted to ISO 
standards), in decibels, as follows:


HERTZ

500 1000 2000 4000 RIGHT 30 20 25 50 LEFT 35 25 35 55.  There 
was no decibel loss in the 3000 frequency recorded for either 
the right or left ear.

In June 1986 the veteran was seen at VA Medical Center (MC) 
with complaints of increasing hearing loss especially while 
hunting and in noisy environments.  It was noted that he had 
a positive history of noise exposure in the military, hunting 
and in the work environment.  Examination of the ears 
revealed he had moderate to severe sensorineural hearing loss 
(SNHL).

VAMC progress notes in August 1986 noted that the veteran has 
had hearing loss for several years with gradual progression.  
It was further noted that he had noise exposure in the 
service and in his occupation as a mechanic.  Pursuant to an 
examination of the ear, he was diagnosed with SNHL from noise 
exposure.

In July 1997 the veteran underwent VA audiology examination.  
The veteran indicated that he has had exposure to loud noise 
since his discharge from the service.  Audiogram test results 
of the right ear showed borderline normal hearing through 
1,000 Hertz and a moderate-severe sensorineural hearing loss 
above 1,000 Hertz.  On the left ear, the audiogram showed a 
mild sensorineural hearing loss through 1,000 Hertz and a 
moderately severe-severe sensorineural hearing loss above 
1,000 Hertz.

At his personal hearing the veteran testified that his 
hearing started to deteriorate while he was in Germany.  
Hearing Transcript (Tr.), p. 14.  He stated that he was told 
by a medic that he had wax in his ears and the medic flushed 
his ears and got some of the wax out.  Tr., p. 14.  He 
testified that he can recall no sophisticated hearing tests 
in service.  Tr., p. 13.  He further testified that he did 
timber-work after his discharge from service and had no 
hearing test until the 1970s.  He stated that no records were 
kept.  Tr., p. 15.  He further stated that he received no 
treatment for hearing within the first year following 
service.  Tr., p. 16.

The veteran's wife testified that the veteran demonstrated 
loss of hearing after his discharge from service.  Tr., pp. 
7, 18.

Osteoarthritis of the Cervical and Lumbar Spine

Service medical records reveal that there were no 
abnormalities of the veteran's spine upon clinical evaluation 
at entry into the service, in May 1958 and October 1961, or 
at discharge in April 1960 and August 1962.

On physical examination by his private physician, in May 
1978, the veteran was diagnosed with degenerative disc 
disease of the cervical spine.  Medical records dated 
intermittently from March 1979 to March 1987 reveal, inter 
alia, complaints by the veteran of neck and back pain and 
diagnoses of arthritis, specifically of multiple joints and 
the cervical spine.

X-rays taken in September 1991 showed minimal degenerative 
change in the lumbar spine and extensive degenerative disk 
disease in the cervical spine.

VA examination of the spine in July 1997 revealed that the 
veteran injured his back while working with equipment in 1980 
and 1981.  X-rays showed moderate degenerative osteoarthritis 
of the C5, C6 and C7 and moderate osteoarthritis changes of 
the L3, L4, and L5.  The diagnosis was moderate 
osteoarthritis of the lumbar and cervical spine.

In a letter dated in May 1998, Dr. D. H., provides an opinion 
that the hepatitis that the veteran acquired in the military 
is more than likely the cause that initiated the event that 
brought about his current degenerative disc disease.

At his personal hearing in October 1999, the veteran 
testified that he initially sought treatment for his back in 
the late 60s or early 70s.  Tr., p. 17.  He further stated 
that he received treatment for his back at VA Medical Center 
(MC) in the 70s.  

The veteran also stated that he believes that his neck and 
back problems may be the result of hepatitis.  Tr., pp. 3-4.  
He testified that he had no problem with his back while he 
was in the service; and there was nothing wrong with his back 
when he separated from service.  Tr., p. 17.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order for aggravation to be found, an increase in 
disability during service, beyond the normal progress of the 
disease, must be demonstrated.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1999).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service. Id, See 38 C.F.R. 
§ 3.304(b);  see Monroe v. Brown, 4 Vet. App. 513, 515 
(1993).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993);  Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  

In this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to symptoms) has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
38 C.F.R. § 3.385 was promulgated to establish when a hearing 
"disability" is present within the meaning of 38 U.S.C.A. §§ 
1110 and 1131, and operates to establish whether measured 
hearing loss is a disability for which compensation may be 
paid.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for hepatitis and hearing loss must be denied as not well 
grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

Entitlement to Service Connection for Hepatitis

The veteran was hospitalized from March 1959 to June 1959 for 
treatment of hepatitis.  Service medical records show no 
further treatment or complaints of hepatitis during service.  
On the recent VA examination no residuals of hepatitis were 
noted and tests administered to determine the presence of 
hepatitis were negative.

At his personal hearing in October 1999 the veteran did not 
proffer testimonial evidence that he has hepatitis currently.  
Since his in-service diagnosis and treatment of hepatitis, 
the medical evidence shows that there has been no further 
diagnoses, treatments or complaints of hepatitis.  Thus, 
there is neither objective nor subjective medical evidence 
that the veteran currently has hepatitis. 

The Court has held that in the absence of competent medical 
evidence of a current disability, a claim is not well 
grounded.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the 
Court held that the failure to demonstrate that a disability 
is currently manifested constitutes failure to present a 
plausible or well-grounded claim.

Because the veteran has failed to provide medical evidence of 
a current disability of hepatitis, the Board finds that his 
claim of entitlement to service connection for hepatitis must 
be denied as not well grounded.

Entitlement to Service Connection for Hearing Loss

Hearing tests administered by the military at the time the 
veteran was examined for entry into the service, in May 1958, 
indicate that the veteran's hearing was normal.  Although he 
reported having ear, nose, or throat trouble when he was 
examined for separation in March 1960, hearing tests 
administered by the military indicate that his hearing was 
normal.  Thus, this evidence shows that there was no hearing 
loss incurred during the veteran's first period of service.

The evidence reveals that a hearing impairment was first 
shown when the veteran reentered the service in October 1961, 
approximately eighteen months after his first period of 
service.  This evidence indicates that the veteran's hearing 
loss existed prior to entering his second period of service. 

Since there was no medical diagnosis of a hearing loss at the 
time of separation from his first period of service, the 
Board finds that the veteran's hearing impairment preexisted 
his second period of service and will proceed with an 
evaluation of his claim for service connection for hearing 
loss based on whether hearing loss was aggravated during 
service.

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  



When a condition is properly found to have been preexisting 
(either because it was noted at entry or because preexistence 
was demonstrated by clear and unmistakable evidence), the 
presumption of aggravation provides: A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); see 
also 38 C.F.R. § 3.306(a) (1999).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to symptoms) 
has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

The evidence shows that there was no treatment for hearing 
loss while in service.  Moreover, there is no evidence to 
show that the veteran experienced persistent worsening of his 
hearing impairment during his period of service.  His 
audiometry results at separation in June 1962 were 
essentially the same as the audiometry results of October 
1961 when he reentered active duty.  Therefore, there is no 
basis for concluding that the preexisting hearing impairment 
increased in severity during the veteran's second period of 
active duty.

Furthermore, the record shows that post-service treatment for 
a hearing impairment was first sought in 1986, approximately 
24 years since the veteran's discharge from service.

The veteran testified that his hearing started to deteriorate 
while he was in Germany.  The veteran's own statements 
expressing his belief that his hearing disability is service-
connected is not probative.  As a lay person, he is not 
qualified to proffer an opinion as to the date of onset of 
his disability; such testimony would only be probative if it 
were proffered by a witness qualified as an expert.  See 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) (which also 
quoted Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992), 
holding that lay persons were not qualified to provide a 
probative diagnosis on a medical question).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 225 (1991).

In this case, in order to establish a well-grounded claim, it 
is necessary for the veteran to provide evidence which 
demonstrates that his hearing loss was aggravated by military 
service.  Since there is no competent medical evidence that 
the veteran's hearing loss was aggravated during service, his 
claim for entitlement to service connection for hearing loss 
must be denied as not well grounded.  

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1999).  

As the veteran's claims for service connection for hepatitis 
and hearing loss are not well grounded, the doctrine of 
reasonable doubt has no application to these claims.

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested or obtained that 
would well ground his claims.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


Entitlement to Service Connection for Osteoarthritis
of Cervical and Lumbar Spine

The most recent VA examination revealed that the veteran has 
osteoarthritis of the cervical and lumbar spine.  The veteran 
has proffered the medical opinion of Dr. D. H. who opined 
that the hepatitis that the veteran acquired in the military 
is more than likely the cause that initiated the event that 
brought about his current degenerative disc disease.  This 
evidence is sufficient to meet the requirement under Caluza, 
supra for establishing a well-grounded claim for service 
connection for osteoarthritis of the cervical and lumbar 
spine.

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends on the issue presented by the claim. Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The plausibility of the veteran's claim is based on the 
diagnosis by the VA that the veteran currently has 
osteoarthritis of the cervical and lumbar spine and the 
opinion of Dr. D. H. that the veteran's degenerative disc 
disease is linked to hepatitis which was diagnosed and 
treated while in service.  See Grottveit, supra, Tirpak, 
supra and Caluza, supra.  Since the evidence shows that the 
veteran's claim is plausible, the Board finds that his claim 
for entitlement to service connection for osteoarthritis of 
the cervical and lumbar spine is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).

The Board notes that the veteran's private physician, in a 
lengthy, rather technical statement ascribed onset of his 
osteoarthritis to the episode of hepatitis in service.  There 
is no medical evidence of record dissociating the veteran's 
osteoarthritis from his hepatitis.  The Board may not 
independently reach a different conclusion unless it is based 
on competent medical authority.  

As there is probative medical evidence linking the veteran's 
osteoarthritis of the cervical and lumbar spine to an 
incident of service, the Board has no alternative but to 
grant the claim of entitlement to service connection.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303(d).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for hepatitis, the appeal 
is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for hearing loss, the 
appeal is denied.

Entitlement to service connection for osteoarthritis of the 
cervical and lumbar spine is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

